Case 3:19-cv-06601-BRM-TJB Document 51-23 Filed 10/04/19 Page 1 of 2 PageID: 1058




                                Exhibit V
Case 3:19-cv-06601-BRM-TJB Document 51-23 Filed 10/04/19 Page 2 of 2 PageID: 1059


Date                Open            High           Low            Close          Adj Close        Volume
        9/17/2018            2.98              3           2.82           2.83             2.83       2652700
        9/18/2018            2.86           2.88           2.65           2.76             2.76       3875600
        9/19/2018            2.78           2.88           2.72           2.85             2.85       3002800
        9/20/2018            2.85           2.97           2.78           2.93             2.93       3002500
        9/21/2018               3           3.02           2.88           2.99             2.99       4265400
        9/24/2018           10.44          12.47           9.51           12.4             12.4    163103800
        9/25/2018           12.21          14.64          11.96             13               13    106330700
        9/26/2018           13.11          14.11          12.88          13.45            13.45      42146500
        9/27/2018            13.5           14.7          13.45          13.83            13.83      34481500
        9/28/2018              14          16.34          13.92          16.27            16.27      38236700
        10/1/2018      17.200001           18.48          15.72     16.030001        16.030001       54820700
        10/2/2018            15.8     16.719999           15.02          15.96            15.96      24614900
        10/3/2018           15.96          19.18          15.76     18.200001        18.200001       38993700
        10/4/2018           18.85           20.5     18.549999      20.290001        20.290001       51498900
        10/5/2018            20.1          20.25     18.950001      19.799999        19.799999       24995600
        10/8/2018      19.700001           20.43          18.42          18.91            18.91      17626400
        10/9/2018      18.530001      19.030001           16.65           17.6             17.6      24536500
       10/10/2018           17.48          17.58     16.799999           17.34            17.34      10766300
       10/11/2018      17.530001      19.540001           17.43     19.309999        19.309999       20016600
       10/12/2018            20.5     21.049999            18.9          19.65            19.65      20515500
       10/15/2018           19.17     19.709999           18.58     19.290001        19.290001        7760500
       10/16/2018            19.4     20.459999           19.34     20.120001        20.120001       13437800
       10/17/2018           20.25          20.75          19.76     20.629999        20.629999       10350900
       10/18/2018            20.6     21.200001           19.74     20.110001        20.110001       10391300
       10/19/2018      20.030001           20.27           19.1     19.709999        19.709999        8591500
       10/22/2018      19.889999           19.99          18.76     19.790001        19.790001        6110600
       10/23/2018      19.110001           21.93     19.030001           21.43            21.43      14338800
       10/24/2018      21.370001              22     20.809999           20.91            20.91      12255500
       10/25/2018      20.790001      22.040001      20.790001      21.790001        21.790001        9862700
       10/26/2018           21.48     22.120001           20.93     21.959999        21.959999        8915000
       10/29/2018      23.059999            23.1     20.950001           21.18            21.18      13999700
       10/30/2018           20.77     21.299999      19.540001           20.76            20.76      10349400
       10/31/2018      20.950001      21.540001           20.24          20.83            20.83       9700800
        11/1/2018      20.870001           22.83          20.82     22.639999        22.639999       13285400
        11/2/2018      22.379999            22.9          21.34     22.870001        22.870001       10373300
        11/5/2018           22.92     23.139999           22.52          22.98            22.98       7996800
        11/6/2018           23.09          23.34     22.389999           22.68            22.68       8702700
        11/7/2018           22.82           22.9     21.549999      22.040001        22.040001        8117900
        11/8/2018           22.01     22.110001      21.280001      21.299999        21.299999        7937100
        11/9/2018           21.27          21.65          20.16     21.049999        21.049999       12086400
       11/12/2018           20.15     21.030001            17.4          19.82            19.82      39019800
       11/13/2018           19.41          19.98          14.76          15.38            15.38      35406600
       11/14/2018           16.01     16.549999           13.56     16.120001        16.120001       30758200
       11/15/2018      17.110001      19.200001           16.65     17.719999        17.719999       23752800
